UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BARREN,    a/k/a   James   Willie   Jones,     a/k/a   Vincent
Hutchins,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00053-PJM-1; 8:13-cv-01824-PJM)


Submitted:   February 12, 2015            Decided:    February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Barren, Appellant Pro Se. Richard Charles Kay, Assistant
United States Attorney, Seema Mittal, Charles Joseph Peters,
Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Barren    seeks     to      appeal     the     district    court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating          that    reasonable         jurists     would       find   that     the

district       court’s      assessment     of      the    constitutional         claims    is

debatable      or     wrong.      Slack    v.      McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion     states   a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Barren has not made the requisite showing.                           Accordingly, we

deny    Barren’s       motion    for   a   certificate         of    appealability        and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal       contentions    are      adequately       presented      in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3